Citation Nr: 1448837	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-33 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypercholesterolemia, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a thyroid disorder, including thyroid cancer and thyroid nodule, to include as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

4.  Entitlement to service connection and special monthly compensation for erectile dysfunction, to include as due to exposure to herbicides.

5.  Entitlement to service connection for peripheral neuropathy in bilateral arms, to include as due to exposure to herbicides.

6.  Entitlement to service connection for peripheral neuropathy in bilateral legs, to include as due to exposure to herbicides.

7.  Entitlement to service connection for an acquired psychiatric disorder, including depressive disorder and insomnia.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney at law


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to May 1969 and February 2003 to May 2003.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issues of entitlement to service connection for depressive disorder and a sleep disorder as entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and insomnia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.
The claims file includes additional private medical records submitted to the Board after the file was transferred from the RO that have therefore not initially been considered by the AOJ.  However, the file also includes a June 2014 written statement from the Veteran and his representative waiving RO consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

Based on review of the record, it appears the issue of entitlement to a nonservice-connected pension has been raised, but not yet adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

Additionally, in his June 2014 written statement the Veteran's representative asserted the Veteran's diabetes mellitus had worsened.  Accordingly, the AOJ should also contact the Veteran and his representative and clarify if they wish to file a new claim for an increased rating for his service-connected diabetes mellitus.

The issues of entitlement to service connection for hypertension, erectile dysfunction, peripheral neuropathy, and an acquired psychiatric disorder are all addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current hypercholesterolemia is a laboratory result, not a disability upon which benefits could be granted.

2.  The Veteran's current thyroid disorder did not begin during, or for several years after, his active service and is not otherwise related to his periods of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypercholesterolemia, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a thyroid disorder, including thyroid cancer and thyroid nodule, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for several disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 and he is therefore presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  However, the Board notes that the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.  Instead, service connection may be granted on a presumptive basis for certain diseases on an exclusive list of disease associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board will address each of the Veteran's appeals in turn.

Hypercholesterolemia

First, the Veteran is seeking service connection for hypercholesterolemia, defined as 
"excessive cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 887 (32nd ed. 2012).  However, hypercholesterolemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable, even though they may be considered a risk factor in the development of certain diseases.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities; they are, therefore, not appropriate entities for the rating schedule.). The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

While the Board acknowledges that the clinical evidence establishes that the Veteran does indeed have hypercholesterolemia, diagnosed at least as early as 2008, there is no evidence of record suggesting the Veteran's elevated cholesterol caused any disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Because an elevated cholesterol level alone represents a laboratory finding, it is not a chronic disability for which VA disability compensation may be granted.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  Therefore, service connection for high cholesterol/hypercholesterolemia is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
Thyroid Disorder

Next, the Veteran is also seeking service connection for a thyroid disorder, including thyroid cancer and thyroid nodule.  Service treatment records were reviewed, but do not establish the Veteran sought any treatment for, or made any complaint of, any thyroid issues during his active service.

Post-service medical records do not establish the Veteran sought any treatment for a thyroid condition for several years after his separation from service.  Moreover, on the Veteran's own application for VA benefits, he indicated his current thyroid issue did not began until April 2009, approximately six years after separation from his second period of active duty service. This evidence tends to weigh against his claim.

The earliest available medical records relating to the Veteran's thyroid reflect that in February 2009 a thyroid nodule was found on his right side.  In March 2009 he had a complete thyroidectomy to remove the potentially cancerous nodule.  Therefore, the medical evidence establishes the Veteran has a current thyroid disorder.   However, the medical professionals did not relate the Veteran's current thyroid disorder to his active service.

Because the evidence does not establish the Veteran's current thyroid disorder began during service, but instead began approximately six years after his separation from service, and do not otherwise relate this disorder to his active service, direct service connection is not established.

Throughout the period on appeal the Veteran has consistently related his current thyroid disorder to his presumed exposure to herbicides, including Agent Orange.  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his current thyroid disorder from herbicide exposure in the 1960s.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Thyroid disorders, including thyroid cancer and thyroid nodule, are not included on the exclusive list of diseases covered by the herbicide exposure presumption at 38 C.F.R. § 3.309(e).  Accordingly, presumptive service connection is not available.  Additionally, the record does not include any medical evidence indicating a link between the Veteran's current thyroid disorder and his exposure to herbicides, including Agent Orange.  Accordingly, service connection as a result of herbicide exposure is not warranted.

Finally, the Board notes the Veteran is currently service connection for diabetes mellitus.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  However, in this case the medical evidence does not suggest, and the Veteran has not asserted, that his current thyroid disorders are secondary to his service-connected diabetes mellitus, and secondary service connection is not established.

Based on all the foregoing, service connection for the Veteran's current thyroid disorder is not established, and his appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in December 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Board acknowledges the Veteran was not provided with an examination regarding the above discussed disorders.  VA medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, for each of the above discussed disorders, the evidence fails to establish any in-service injury or event, as discussed above.  Accordingly, a VA examination was not required regarding either of these appeals.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.





 						[CONTINUED ON NEXT PAGE]
ORDER

Entitlement to service connection for hypercholesterolemia, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for a thyroid disorder, including thyroid cancer and thyroid nodule, to include as due to exposure to herbicides, is denied.


REMAND

The remainder of the Veteran's claims for service connection each require remand for additional processing, as described below.

Hypertension

First, the Veteran is seeking service connection for hypertension, to include as due to exposure to herbicide agents or as secondary to his service-connected diabetes mellitus.  In a June 2014 letter a private physician, Dr. Gonzales, suggested the Veteran's currently diagnosed hypertension may be related to his diabetes mellitus or exposure to herbicides.  The Board notes the record reflects he was diagnosed with hypertension prior to his diagnosis for diabetes mellitus, and the available treatment records through the fall of 2011 do not reflect any current renal failure.  However, given the private physician's opinion suggesting a nexus, remand for a VA examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Erectile Dysfunction

Similarly, in his June 2014 letter Dr. Gonzalez also opined the Veteran was diagnosed with erectile dysfunction as a complication of his service-connected diabetes mellitus.  The available medical treatment records are unclear if the Veteran currently has erectile dysfunction, as he denied these symptoms on several occasions.  However, given Dr. Gonzalez's diagnosis and suggestion of a nexus, remand for a VA examination is required.  See McClendon. 

Peripheral Neuropathy

The claims file, including a June 2013 VA treatment note, reflects the Veteran is currently diagnosed with diabetic peripheral neuropathy.  However, the available medical record is unclear as to which of the Veteran's extremities are affected.  Accordingly, remand is required for an examination to clarify which extremities are affected by the Veteran's diagnosed diabetic peripheral neuropathy.

Psychiatric Disorder

Finally, the Veteran is also seeking service connection for an acquired psychiatric disorder, including depression and insomnia.  The claims file also includes a June 2014 report from Dr. Ruiz, a private psychologist, who opined the Veteran currently has major depressive disorder which can be linked to his active service.  However, recent VA treatment records from June 2013 diagnosed the Veteran with schizophrenia.  Accordingly, remand is required for a VA examination to clarify the Veteran's current psychiatric diagnosis and any relationship to active service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any available updated medical treatment records from the VA medical facility and Mayaguez, Puerto Rico, and associate them with the claims file.

2.  After completing the foregoing, schedule the Veteran for an examination to evaluate the etiology of his currently diagnosed hypertension.  The examiner should be provided with the Veteran's complete claims file, including a copy of this remand, and a complete rationale should be provided for any opinion expressed.  In answering the following questions, the examiner should specifically address the June 2014 letter from Dr. Gonzalez.  

a)  Is it as likely as not (50 percent or greater) that the Veteran's currently diagnosed hypertension began during, or was otherwise caused by, his active service, to include his presumed exposure to herbicide agents therein?

b)  If the answer to the above question is in the negative, is it as likely as not (50 percent or greater) that the Veteran's currently diagnosed hypertension is proximately due to, caused, or aggravated (permanently increased in severity beyond the natural progression) by his service-connected diabetes mellitus?

3.  Schedule the Veteran for an examination to evaluate the nature and etiology of his erectile dysfunction.  The examiner should be provided with the Veteran's complete claims file, including a copy of this remand, and a complete rationale should be provided for any opinion expressed.  In answering the following questions, the examiner should specifically address the June 2014 letter from Dr. Gonzalez.  

a)  Does the Veteran currently have erectile dysfunction?

b)  If so, is it as likely as not (50 percent or greater) the Veteran's current erectile dysfunction began during, or was otherwise caused by, his active service, including his presumed exposure to herbicide agents therein?

c)  If the answer to the above question is in the negative, is it as likely as not (50 percent or greater) that the Veteran's current erectile dysfunction is proximately due to, caused or aggravated (permanently increased in severity beyond the natural progression) by his service-connected diabetes mellitus?

4.  Schedule the Veteran for an examination to evaluate the nature of any currently diagnosed diabetic peripheral neuropathy.  The examiner should be provided with the Veteran's complete claims file, including a copy of this remand, and a complete rationale should be provided for any opinion expressed.  The examiner should answer the following question:

Which, if any, of the Veteran's bilateral arms and/or bilateral legs are affected by any currently diagnosed diabetic peripheral neuropathy?
	
5.  Schedule the Veteran for an examination to evaluate the nature and etiology of his acquired psychiatric disorder.  The examiner should be provided with the Veteran's complete claims file, including a copy of this remand, and a complete rationale should be provided for any opinion expressed.  In answering the following questions, the examiner should specifically address the June 2014 letters from Dr. Ruiz and Dr. Gonzalez.  

a)  Does the Veteran have a current acquired psychiatric disorder, to include major depressive disorder and/or insomnia?

b)  For each identified disorder, is it as likely as not (50 percent or greater) the Veteran's current acquired psychiatric disorder(s) began during, or was otherwise caused by, his active service, including his presumed exposure to herbicide agents therein?

c)  If the answer to the above question is in the negative, is it as likely as not (50 percent or greater) that the Veteran's current acquired psychiatric disorder(s) is/are proximately due to, caused or aggravated (permanently increased in severity beyond the natural progression) by his service-connected diabetes mellitus?

6.  Then, readjudicate the appeals.  If the appeals remain denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


